Citation Nr: 0306426	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1983 to February 1987.  This case comes before the 
Board of Veterans' Appeals (Board) from a February 1999 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDING OF FACT

The evidence is, at least, in a state of equipoise regarding 
a nexus between the veteran's military service and his 
current lumbosacral disc disease.


CONCLUSION OF LAW

Service connection for lumbosacral disc disease is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  However, the Board 
finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  


Well-groundedness is no longer an issue, as the claim has 
been considered on the merits.  Via rating decision in 
February 1999 and statement of the case (SOC) in May 2000, 
the veteran was notified why his claim was denied.  An April 
2002 supplemental statement of the case (SSOC) informed him 
of the pertinent provisions of the VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
advised of what was needed to establish entitlement to the 
benefit sought (November 1998 letter from RO), what the 
evidence of record showed (and, by inference, what type of 
evidence he would need to submit to prevail in his claim) 
(SOC and SSOC), and of his responsibilities in development of 
evidence (SSOC).  The RO has obtained the veteran's service 
medical records.  He has not mentioned any outstanding 
records that might support his claim or affect its outcome.  
There is no indication that the evidentiary record is 
incomplete.  No further notice or assistance to the veteran 
in the development of evidence is required.  The RO has 
complied with, or exceeded, the mandates of the VCAA and its 
implementing regulations.  Finally, in light of the decision 
below, further notice or development would serve no useful 
purpose.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ , 1110, 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from isolated 
findings or a diagnosis including the word "chronic."  If 
chronicity in service is not established, or the diagnosis of 
chronicity may be legitimately questioned, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Factual Background

A back disorder was not noted on the veteran's service 
enlistment examination.  Service medical records include 
several showing the veteran received treatment for low back 
pain from 1983 to 1987.  Diagnoses included muscle strain and 
lumbar strain.  The Report of Medical Examination at service 
separation in February 1987, while showing that clinical 
evaluation of the spine was normal, indicates that the 
examiner noted a diagnosis of chronic low back pain.  

Private medical records dated in 1995 and 1996 show diagnoses 
of mild degenerative disc disease at L4-5, lumbar strain, and 
lumbar sprain.  

VA medical records dated from 2000 to 2001 show diagnoses of 
chronic low back pain; and chronic lumbar sacral/lumbar 
buttock pain, probable S.I. [sacroiliac] joint dysfunction.

On private examination in January 2001, the veteran reported 
he first injured his back in 1983.  He complained of low back 
pain and lumbosacral strain.  The examiner noted the 
veteran's service medical records, including several 
treatment visits for back problems during service.  The 
diagnosis was chronic lower back strain without recent 
radiological evidence on hand of degree of bony or soft 
tissue injury.  The examiner indicated that he had no way to 
offer direct proof one way or the other of a direct chain of 
connection between the appellant's service and his current 
back problems.  He added that he found it reasonable for a 
person with the appellant's medical history to exhibit a slow 
persistent deterioration in back function over years after an 
initial injury.

On VA examination in June 2001 the veteran reported that he 
developed a low back strain in 1983 while lifting furniture 
on duty.  He added that he was seen intermittently over the 
years and given muscle relaxers and some non-steroidal 
medication.  The diagnosis was chronic lumbosacral strain 
without objective evidence of interim change, mildly 
symptomatic, not seemingly progressive and only minimally 
disabling.  Following review of the appellant's claims 
folder, the examiner commented that it seemed less likely 
than not that the appellant's currently diagnosed low back 
strain was related to the inservice injury described by the 
appellant in 1983.  

On April 2002 private medical examination the veteran 
complained of constant lower back pain with intermittent 
radiating pain into his left thigh.  The pain was described 
as worsening on lifting, lumbar flexion and prolonged 
walking.  He related the onset of his pain to lifting 
furniture for his commanding officer.  Lumbar strain was 
diagnosed.  A nexus opinion was not offered by the examiner.  

On December 2002 VA examination the veteran indicated that he 
injured his back lifting furniture in 1983.  Low back pain 
with symptoms suggestive of nerve root problems due to their 
extension into the leg and foot area was diagnosed.  The 
examiner reviewed the claims folder and opined that the 
veteran's current back problems were not "all" due to his 
injury in the service.  He added that he could not deny that 
the veteran's service-related injuries were part of his 
current back problems.  The examiner further mentioned that 
exactly how much of a back problem the veteran had and 
exactly what was wrong with his back now was somewhat open to 
question.  An MRI ordered in conjunction with the examination 
showed bulging discs at L4-L5 and at L5-S1.

Analysis

The evidence clearly establishes an inservice back injury, 
and a current low back disability.  Two of the three critical 
elements for establishing service connection are not in 
dispute.  The sole remaining issue is that of a nexus between 
the inservice injury and the current disability.  The Board 
finds that the evidence of record is at least in a state of 
equipoise on that point.  A diagnosis of chronic low back 
pain  was noted on the veteran's examination for service 
separation in February 1987.  The initial postservice 
treatment for back pain was in 1995, eight years after 
separation, but he has reported his history of a back injury 
in service consistently throughout.

Three examining physicians, two VA and one private, have 
offered opinions on the matter of a relationship between the 
veteran's current disability and his military service.  Of 
the three, a private physician in January 2001 stated that 
while he had no way to offer direct proof one way or the 
other of a direct chain of connection between the veteran's 
inservice back problems and his current disorder, it was 
reasonable that a person with the veteran's history would 
exhibit a slow persistent deterioration in back function over 
the years after an initial injury.  A VA physician opined in 
June 2001 that the veteran's low back strain was less likely 
than not related to his described inservice back injury.  The 
final opinion, also from a VA physician, in December 2002, is 
to the effect that while the veteran's current back problems 
are not "all" due to his injury in service, he could not 
deny that service- injuries were part of the veteran's 
current back problems.  
Weighing these opinions, the Board finds that the evidence 
regarding a nexus between the veteran's current low back 
disability and his complaints in service is, at least, in 
equipoise.  In these circumstances, under well-established 
case law, the benefit sought must be allowed.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for lumbosacral degenerative disc disease 
is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

